

SPARK ENERGY, INC.
SECOND AMENDED AND RESTATED
LONG TERM INCENTIVE PLAN
(Amended and Restated Effective as of May 22, 2019)


1.Purpose.
(a)    The purpose of the Spark Energy, Inc. Second Amended and Restated Long
Term Incentive Plan (the “Plan”) is to provide a means through which Spark
Energy, Inc., a Delaware corporation (the “Company”), and its Subsidiaries and
Parents may attract and retain able persons as employees, directors and
consultants of the Company, and its Subsidiaries and Parents, and to provide a
means whereby those persons upon whom the responsibilities of the successful
administration and management of the Company, and its Subsidiaries and Parents,
rest, and whose present and potential contributions to the welfare of the
Company, and its Subsidiaries and Parents, are of importance, can acquire and
maintain stock ownership, or awards the value of which is tied to the
performance of the Company, thereby strengthening their concern for the welfare
of the Company, and its Subsidiaries and Parents, and their desire to remain
employed. A further purpose of this Plan is to provide such employees, directors
and consultants with additional incentive and reward opportunities designed to
enhance the profitable growth of the Company. Accordingly, this Plan primarily
provides for the granting of Incentive Stock Options, options which do not
constitute Incentive Stock Options, Restricted Stock Awards, Restricted Stock
Units, Stock Appreciation Rights, Dividend Equivalents, Bonus Stock, Other
Stock-Based Awards, Performance Awards, or any combination of the foregoing, as
is best suited to the circumstances of the particular individual as provided
herein.
(b)     The Plan as set forth herein constitutes an amendment and restatement of
the Plan as in effect immediately prior to the Effective Date (the “Prior
Plan”). The Prior Plan constituted an amendment and restatement of the Plan
originally approved on July 21, 2014, to be effective on July 28, 2014 (the
“2014 Plan”). Except as provided in the following sentence, the Plan shall
supersede and replace in its entirety the Prior Plan. Notwithstanding any
provisions herein to the contrary, each award granted under the 2014 Plan or the
Prior Plan prior to the Effective Date shall be subject to the terms and
provisions applicable to such award under the 2014 Plan or the Prior Plan, as
applicable, as in effect as of the date such award was granted.
2.    Definitions. For purposes of this Plan, the following terms shall be
defined as set forth below, in addition to such terms defined in Section 1
hereof:
(a)     “Award” means any Option, SAR, Restricted Stock, Restricted Stock Unit,
Bonus Stock, Dividend Equivalent, Other Stock-Based Award, or Performance Award,
together with any other right or interest granted to a Participant under this
Plan.
(b)    “Beneficiary” means one or more persons, trusts or other entities which
have been designated by a Participant, in his or her most recent written
beneficiary designation filed with the Committee, to receive the benefits
specified under this Plan upon such Participant’s death or to which Awards or
other rights are transferred if and to the extent permitted under Section 9(a)
hereof.


1



--------------------------------------------------------------------------------




If, upon a Participant’s death, there is no designated Beneficiary or surviving
designated Beneficiary, then the term Beneficiary means the persons, trusts or
other entities entitled by will or the laws of descent and distribution to
receive such benefits.
(c)    “Board” means the Company’s Board of Directors.
(d)    “Bonus Stock” means Stock granted as a bonus pursuant to Section 6(f).
(e)    “Business Day” means any day other than a Saturday, a Sunday, or a day on
which banking institutions in the state of Texas are authorized or obligated by
law or executive order to close.
(f)    “Change in Control” means, except as otherwise provided in an Award
agreement, the occurrence of any of the following events:
(i)    The consummation of an agreement to acquire or a tender offer for
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) by any Person, of 50% or more of the combined voting power of the
then outstanding voting securities of the Company entitled to vote generally in
the election of directors (the “Outstanding Company Voting Securities”);
provided, however, that for purposes of this subsection (i), the following
acquisitions shall not constitute a Change in Control: (A) any acquisition
directly from the Company, (B) any acquisition by the Company, (C) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any entity controlled by the Company or (D) any
acquisition by any entity pursuant to a transaction that complies with clauses
(A), (B) and (C) of paragraph (iii) below;
(ii)    Individuals who constitute the Incumbent Board cease for any reason to
constitute at least a majority of the Board;
(iii)    Consummation of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the assets of the Company or an
acquisition of assets of another entity (a “Business Combination”), in each
case, unless, following such Business Combination, (A) the Outstanding Company
Voting Securities immediately prior to such Business Combination represent or
are converted into or exchanged for securities that represent or are convertible
into more than 50% of, respectively, the then outstanding shares of common stock
or common equity interests and the combined voting power of the then outstanding
voting securities entitled to vote generally in the election of directors or
other governing body, as the case may be, of the entity resulting from such
Business Combination (including, without limitation, an entity that as a result
of such transaction owns the Company, or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries), (B) no
Person (excluding any employee benefit plan (or related trust) of the Company or
the entity resulting from such Business Combination) beneficially owns, directly
or indirectly, 20% or more of, respectively, the then outstanding shares of
common stock or common equity interests of the entity resulting from such
Business Combination or the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors or other
governing body of such entity unless such ownership results solely from
ownership of the Company that existed prior to the Business


2



--------------------------------------------------------------------------------




Combination, and (C) at least a majority of the members of the board of
directors or similar governing body of the entity resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Business Combination; or
(iv)    Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.
Notwithstanding the foregoing, if a Change in Control constitutes a payment
event with respect to any Award that provides for the deferral of compensation
and is subject to the Nonqualified Deferred Compensation Rules, then the
transaction or event described in subsection (i), (ii), (iii) or (iv) above with
respect to such Award must also constitute a “change in control event,” as
defined in Treasury Regulation Section 1.409A-3(i)(5), and as relates to the
holder of such Award, to the extent required to comply with the Nonqualified
Deferred Compensation Rules.
(g)    “Code” means the Internal Revenue Code of 1986, as amended from time to
time, including regulations thereunder and successor provisions and regulations
thereto.
(h)    “Committee” means a committee of two or more directors designated by the
Board to administer this Plan; provided, however, that the Board may require
that the Committee consist solely of two or more directors who are a Qualified
Members.
(i)     “Dividend Equivalent” means a right, granted to an Eligible Person under
Section 6(g), to receive cash, Stock, other Awards or other property equal in
value to dividends paid with respect to a specified number of shares of Stock,
or other periodic payments.
(j)    “Effective Date” means May 22, 2019.
(k)    “Eligible Person” means all officers and employees of the Company or of
any of its Subsidiaries or Parents, and other persons who provide services to
the Company or any of its Subsidiaries or Parents, including directors of the
Company. An employee on leave of absence may be considered as still in the
employ of the Company or any of its Subsidiaries or Parents for purposes of
eligibility for participation in this Plan. With respect to the grant of an ISO,
Eligible Person shall mean an employee of the Company or a parent or subsidiary
corporation (within the meaning of sections 424(e) and (f) of the Code) of the
Company.
(l)    “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, including rules thereunder and successor provisions and rules
thereto.
(m)    “Fair Market Value” means, as of any specified date, (i) if the Stock is
listed on a national securities exchange, the closing sales price of the Stock,
as reported on the stock exchange composite tape on that date (or if no sales
occur on that date, on the last preceding date on which such sales of the Stock
are so reported) or as determined in such other manner as the Committee deems
appropriate (provided, that, to the extent necessary, such manner is consistent
with the Nonqualified Deferred Compensation Rules); (ii) if the Stock is not
traded on a national securities exchange but is traded over the counter at the
time a determination of its fair market value


3



--------------------------------------------------------------------------------




is required to be made under the Plan, the average between the reported high and
low bid and asked prices of Stock on the most recent date on which Stock was
publicly traded or as determined in such other manner as the Committee deems
appropriate (provided, that, to the extent necessary, such manner is consistent
with the Nonqualified Deferred Compensation Rules); (iii) in the event Stock is
not publicly traded at the time a determination of its value is required to be
made under the Plan, the amount determined by the Committee in its discretion in
such manner as it deems appropriate, taking into account all factors the
Committee deems appropriate including, without limitation, the Nonqualified
Deferred Compensation Rules; or (iv) on the date of a Qualifying Public Offering
of Stock, the offering price under such Qualifying Public Offering.
(n)    “Incentive Stock Option” or “ISO” means any Option intended to be and
designated as an incentive stock option within the meaning of section 422 of the
Code or any successor provision thereto.
(o)    “Incumbent Board” means the portion of the Board constituted of the
individuals who are members of the Board as of the Effective Date and any other
individual who becomes a director of the Company after the Effective Date and
whose election or appointment by the Board or nomination for election by the
Company’s stockholders was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board, but excluding, for this purpose,
any such individual whose initial assumption of office occurs as a result of an
actual or threatened election contest with respect to the election or removal of
directors or other actual or threatened solicitation of proxies or consents by
or on behalf of a Person other than the Incumbent Board.
(p)    “Nonqualified Deferred Compensation Rules” means the limitations or
requirements of section 409A of the Code and the guidance and regulations
promulgated thereunder.
(q)    “Option” means a right, granted to an Eligible Person under Section 6(b)
hereof, to purchase Stock or other Awards at a specified price during specified
time periods.
(r)    “Other Stock-Based Awards” means Awards granted to an Eligible Person
under Section 6(h) hereof.
(s)    “Parent” means any corporation or other entity which owns, directly or
indirectly, a majority of the voting power of the voting equity securities or
equity interest of the Company.
(t)    “Participant” means a person who has been granted an Award under this
Plan which remains outstanding, including a person who is no longer an Eligible
Person.
(u)    “Performance Award” means a right, granted to an Eligible Person under
Section 6(i) the grant, vesting, exercisability and/or settlement of which
(and/or the timing or amount thereof) is subject to the achievement of one or
more performance goals specified by the Committee.
(v)    “Person” means any person or entity of any nature whatsoever,
specifically including an individual, a firm, a company, a corporation, a
partnership, a limited liability company,


4



--------------------------------------------------------------------------------




a trust or other entity; a Person, together with that Person’s affiliates and
associates (as those terms are defined in Rule 12b-2 under the Exchange Act,
provided that “registrant” as used in Rule 12b-2 shall mean the Company), and
any Persons acting as a partnership, limited partnership, joint venture,
association, syndicate or other group (whether or not formally organized), or
otherwise acting jointly or in concert or in a coordinated or consciously
parallel manner (whether or not pursuant to any express agreement), for the
purpose of acquiring, holding, voting or disposing of securities of the Company
with such Person, shall be deemed a single “Person.”
(w)    “Qualifying Public Offering” means a firm commitment underwritten public
offering of Stock for cash where the shares of Stock registered under the
Securities Act are listed on a national securities exchange.
(x)    “Qualified Member” means a member of the Committee who is a “nonemployee
director” within the meaning of Rule 16b-3(b)(3).
(y)    “Restricted Stock” means Stock granted to an Eligible Person under
Section 6(d) hereof, that is subject to certain restrictions and to a risk of
forfeiture.
(z)    “Restricted Stock Unit” means a right, granted to an Eligible Person
under Section 6(e) hereof, to receive Stock, cash or a combination thereof at
the end of a specified deferral or vesting period.
(aa)    “Rule 16b-3” means Rule 16b-3, promulgated by the Securities and
Exchange Commission under section 16 of the Exchange Act, as from time to time
in effect and applicable to this Plan and Participants.
(bb)    “Securities Act” means the Securities Act of 1933 and the rules and
regulations promulgated thereunder, or any successor law, as it may be amended
from time to time.
(cc)    “Stock” means the Company’s Class A Common Stock, par value $0.01 per
share, and such other securities as may be substituted (or resubstituted) for
Stock pursuant to Section 8.
(dd)    “Stock Appreciation Rights” or “SAR” means a right granted to an
Eligible Person under Section 6(c) hereof.
(ee)    “Subsidiary” means with respect to the Company, any corporation or other
entity of which a majority of the voting power of the voting equity securities
or equity interest is owned, directly or indirectly, by the Company.
3.    Administration.
(a)    Authority of the Committee. This Plan shall be administered by the
Committee except to the extent the Board elects to administer this Plan, in
which case references herein to the “Committee” shall be deemed to include
references to the “Board.” Subject to the express provisions of the Plan and
Rule 16b-3, the Committee shall have the authority, in its sole and absolute
discretion, to (i) adopt, amend, and rescind administrative and interpretive
rules and


5



--------------------------------------------------------------------------------




regulations relating to the Plan; (ii) determine the Eligible Persons to whom,
and the time or times at which, Awards shall be granted; (iii) determine the
amount of cash and/or the number of shares of Stock to be covered by each Award;
(iv) determine the terms and provisions of each Award agreement (which need not
be identical), including provisions defining or otherwise relating to (A) the
term and the period or periods and extent of exercisability of the Options,
(B) the extent to which the transferability of shares of Stock issued or
transferred pursuant to any Award is restricted, (C) except as otherwise
provided herein, the effect of termination of employment, or the service
relationship with the Company, of a Participant on the Award, and (D) the effect
of approved leaves of absence (consistent with any applicable regulations of the
Internal Revenue Service); (v) accelerate the time of vesting or exercisability
of any Award that has been granted; (vi) construe the respective Award
agreements and the Plan; (vii) make determinations of the Fair Market Value of
the Stock pursuant to the Plan; (viii) delegate its duties under the Plan
(including, but not limited to, the authority to grant Awards) to such agents as
it may appoint from time to time, provided that the Committee may not delegate
its duties where such delegation would violate state corporate law, or with
respect to making Awards to, or otherwise with respect to Awards granted to,
Eligible Persons who are subject to section 16(b) of the Exchange Act to the
extent such delegation would not allow for an exemption under Section 16(b) of
the Exchange Act; (ix)  subject to Section 10(f), terminate, modify or amend the
Plan; (x) subject to the limitations set forth herein, amend any Award
agreement; and (xi) make all other determinations, perform all other acts, and
exercise all other powers and authority necessary or advisable for administering
the Plan, including the delegation of those ministerial acts and
responsibilities as the Committee deems appropriate. Subject to Rule 16b-3, the
Committee may correct any defect, supply any omission, or reconcile any
inconsistency in the Plan, in any Award, or in any Award agreement in the manner
and to the extent it deems necessary or desirable to carry the Plan into effect,
and the Committee shall be the sole and final judge of that necessity or
desirability. The determinations of the Committee on the matters referred to in
this Section 3(a) shall be final and conclusive.
(b)    Manner of Exercise of Committee Authority. At any time that a member of
the Committee is not a Qualified Member, any action of the Committee relating to
an Award granted or to be granted to an Eligible Person who is then subject to
section 16 of the Exchange Act in respect of the Company may be taken either (i)
by a subcommittee, designated by the Committee, composed solely of two or more
Qualified Members, (ii) by the Board or (iii) by the Committee but with each
such member who is not a Qualified Member abstaining or recusing himself or
herself from such action; provided, however, that, upon such abstention or
recusal, the Committee remains composed solely of two or more Qualified Members.
Such action, authorized by such a subcommittee or by the Committee upon the
abstention or recusal of such non-Qualified Member(s), shall be the action of
the Committee for purposes of this Plan. Any action of the Committee shall be
final, conclusive and binding on all Persons, including the Company, its
Subsidiaries, Parents, stockholders, Participants, Beneficiaries, and
transferees under Section 9(a) hereof or other persons claiming rights from or
through a Participant. The express grant of any specific power to the Committee,
and the taking of any action by the Committee, shall not be construed as
limiting any power or authority of the Committee. The Committee may delegate to
officers or managers of the Company or any of its Subsidiaries, Parents, or
committees thereof, the authority, subject to such terms as the Committee shall
determine, to perform such functions, including administrative functions, as the
Committee may determine, to the extent that such delegation will not result in
the


6



--------------------------------------------------------------------------------




loss of an exemption under Rule 16b-3(d)(1) for Awards granted to Participants
subject to section 16 of the Exchange Act in respect of the Company. The
Committee may appoint agents to assist it in administering the Plan.
(c)    Limitation of Liability. The Committee and each member thereof shall be
entitled to, in good faith, rely or act upon any report or other information
furnished to him or her by any officer or employee of the Company or any of its
Subsidiaries or Parents, the Company’s legal counsel, independent auditors,
consultants or any other agents assisting in the administration of this Plan.
Members of the Committee and any officer or employee of the Company or any of
its Subsidiaries or Parents acting at the direction or on behalf of the
Committee shall not be personally liable for any action or determination taken
or made in good faith with respect to this Plan, and shall, to the fullest
extent permitted by law, be indemnified and held harmless by the Company with
respect to any such action or determination.
(d)    No Repricing of Options or Stock Appreciation Rights. Other than pursuant
to Section 8, neither the Board nor the Committee may provide for the repricing
or exchange of underwater Options or SARs for cash consideration, other Awards,
or Options or SARs with an exercise price that is less than the original
exercise price of such underwater Options or SARs, unless such repricing or
exchange receives the approval of a majority of the holders of the Stock.
4.    Stock Subject to Plan.
(a)    Overall Number of Shares Available for Delivery. Subject to adjustment in
a manner consistent with any adjustment made pursuant to Section 8, the total
number of shares of Stock reserved and available for issuance in connection with
Awards under this Plan shall not exceed 4,250,000 shares (which number includes
the number of shares of Stock previously issued pursuant to an award (or made
subject to an award that has not expired or been terminated) granted under the
Prior Plan or the 2014 Plan), and such total will be available for the issuance
of Incentive Stock Options.
(b)    Application of Limitation to Grants of Awards. Subject to Section 4(c),
no Award may be granted if the number of shares of Stock to be delivered in
connection with such Award exceeds the number of shares of Stock remaining
available under this Plan minus the number of shares of Stock issuable in
settlement of or relating to then-outstanding Awards. The Committee may adopt
reasonable counting procedures to ensure appropriate counting, avoid double
counting (as, for example, in the case of tandem or substitute awards) and make
adjustments if the number of shares of Stock actually delivered differs from the
number of shares previously counted in connection with an Award.
(c)    Availability of Shares Not Issued under Awards. Shares of Stock subject
to an Award under this Plan that expire or are canceled, forfeited, exchanged,
settled in cash or otherwise terminated, including (i) shares forfeited with
respect to Restricted Stock, (ii) shares tendered or withheld in payment of any
exercise or purchase price of an Award or taxes relating to an Award and (iii)
shares that were subject to an Option or an SAR and were not issued or delivered
upon the net settlement or net exercise of such Option or SAR, shall be
available again for issuance in connection with Awards under the Plan, except
that if any such shares could not again be available


7



--------------------------------------------------------------------------------




for Awards to a particular Participant under any applicable law or regulation,
such shares shall be available exclusively for Awards to Participants who are
not subject to such limitation.
(d)    Stock Offered. The shares to be delivered under the Plan shall be made
available from (i) authorized but unissued shares of Stock, (ii) Stock held in
the treasury of the Company, (iii) previously issued shares of Stock reacquired
by the Company, including shares purchased on the open market, or (iv) Stock
held by any Parent or Subsidiary.
5.    Eligibility; Per Person Award Limitations.
(a)    Awards may be granted under this Plan only to Persons who are Eligible
Persons at the time of grant thereof.
(b)    In each calendar year during any part of which the Plan is in effect,
a non-employee member of the Board may not be granted Awards having a value
(determined, if applicable, pursuant to ASC Topic 718) on the date of grant in
excess of $1,000,000, in each case multiplied by the number of full or partial
calendar years in any performance period established with respect to an Award,
if applicable; provided, that, for the calendar year in which
a non-employee member of the Board first commences service on the Board only,
the foregoing limitations shall be doubled; provided, further that, the limits
set forth in this Section 5(b) shall be without regard to grants of Awards, if
any, made to a non-employee member of the Board during any period in which such
individual was an employee of the Company or of any of its Affiliates or was
otherwise providing services to the Company or to any of its Affiliates other
than in the capacity as a director of the Company.
6.    Specific Terms of Awards.
(a)    General. Awards may be granted on the terms and conditions set forth in
this Section 6. In addition, the Committee may impose on any Award or the
exercise thereof, at the date of grant or thereafter (subject to Section 9(c)),
such additional terms and conditions, not inconsistent with the provisions of
this Plan, as the Committee shall determine, including terms requiring
forfeiture of Awards in the event of termination of employment by the
Participant, or termination of the Participant’s service relationship with the
Company, and terms permitting a Participant to make elections relating to his or
her Award. The Committee shall retain full power and discretion to accelerate,
waive or modify, at any time, any term or condition of an Award that is not
mandatory under this Plan; provided, however, that the Committee shall not have
any discretion to accelerate the terms of payment of any Award that provides for
a deferral of compensation under the Nonqualified Deferred Compensation Rules if
such acceleration would subject a Participant to additional taxes under the
Nonqualified Deferred Compensation Rules.
(b)    Options. The Committee is authorized to grant Options to Eligible Persons
on the following terms and conditions:
(i)    Exercise Price. The exercise price per share of Stock subject to an
Option shall not be less than the greater of (1) the par value per share of the
Stock and (2) 100% of the Fair Market Value per share of the Stock as of the
date of grant of the Option (or in the case of


8



--------------------------------------------------------------------------------




an ISO granted to an individual who owns stock possessing more than 10 percent
of the total combined voting power of all classes of stock of the Company or its
parent or any subsidiary corporation (within the meaning of sections 424(e) and
(f) of the Code), 110% of the Fair Market Value per share of the Stock on the
date of grant); provided, however, nothing in this Section 6(b)(i) is intended
to limit the ability of the Company to assume or otherwise grant Options in
substitution of awards in connection with any merger, stock purchase,
recapitalization or other corporate transaction.
(ii)    Time and Method of Exercise. The Committee shall determine the time or
times at which or the circumstances under which an Option may be exercised in
whole or in part (including based on achievement of performance goals and/or
future service requirements), the methods by which such Exercise Price may be
paid or deemed to be paid, the form of such payment, including without
limitation cash, Stock, other Awards or awards granted under other plans of the
Company or any Subsidiary, or other property (including notes or other
contractual obligations of Participants to make payment on a deferred basis),
and the methods by or forms in which Stock will be delivered or deemed to be
delivered to Participants, including, but not limited to, the delivery of
Restricted Stock subject to Section 6(d). In the case of an exercise whereby the
Exercise Price is paid with Stock, such Stock shall be valued as of the date of
exercise. The Award agreement governing each Option shall set forth the last
date that the Option may be exercised (the “Option Expiration Date”) and may
provide (A) for the automatic exercise of such Option on the Option Expiration
Date if the exercise price per share of the Stock under the Option is less than
the Fair Market Value per share of the Stock on the Option Expiration Date and
the Participant has not previously exercised such Option, or (B) except with
respect to an ISO, that in the event trading in the Stock is prohibited by
applicable law, the term of the Option shall automatically be extended until the
date that is 30 days after such prohibition is lifted, to the extent that such
extension does not cause the Participant to become subject to taxation under the
Nonqualified Deferred Compensation Plan Rules.
(iii)    ISOs. The terms of any ISO granted under this Plan shall comply in all
respects with the provisions of section 422 of the Code. Except as otherwise
provided in Section 8, no term of this Plan relating to ISOs (including any SAR
in tandem therewith) shall be interpreted, amended or altered, nor shall any
discretion or authority granted under this Plan be exercised, so as to
disqualify either this Plan or any ISO under section 422 of the Code, unless the
Participant has first requested the change that will result in such
disqualification. ISOs shall not be granted more than ten years after the
earlier of the adoption of this Plan or the approval of this Plan by the
Company’s stockholders. Notwithstanding the foregoing, the Fair Market Value of
shares of Stock subject to an ISO and the aggregate Fair Market Value of shares
of stock of any parent or subsidiary corporation (within the meaning of sections
424(e) and (f) of the Code) subject to any other ISO (within the meaning of
section 422 of the Code)) of the Company or a parent or subsidiary corporation
(within the meaning of sections 424(e) and (f) of the Code) that first becomes
purchasable by a Participant in any calendar year may not (with respect to that
Participant) exceed $100,000, or such other amount as may be prescribed under
section 422 of the Code or applicable regulations or rulings from time to time.
As used in the previous sentence, Fair Market Value shall be determined as of
the date the ISOs are granted. Failure to comply with this provision shall not
impair the enforceability


9



--------------------------------------------------------------------------------




or exercisability of any Option, but shall cause the excess amount of shares to
be reclassified in accordance with the Code.
(iv)    Service Providers to Parents. To the extent an Option is granted to an
Eligible Person who is an employee or service provider to any Parent of the
Company, such Option is intended to be designed in a manner that is intended to
comply with the Nonqualified Deferred Compensation Rules.
(c)    Stock Appreciation Rights. The Committee is authorized to grant SARs to
Eligible Persons on the following terms and conditions:
(i)    Right to Payment. An SAR shall confer on the Participant to whom it is
granted a right to receive, upon exercise thereof, the excess of (A) the Fair
Market Value of one share of Stock on the date of exercise over (B) the grant
price of the SAR as determined by the Committee; provided, however, that the
grant price per share of the Stock under each SAR shall not be less than 100% of
the Fair Market Value of a share of the Stock on the date the SAR is granted.
(ii)    Rights Related to Options. An SAR granted pursuant to an Option shall
entitle a Participant, upon exercise, to surrender that Option or any portion
thereof, to the extent unexercised, and to receive payment of an amount computed
pursuant to Section 6(c)(ii)(B). That Option shall then cease to be exercisable
to the extent surrendered. SARs granted in connection with an Option shall be
subject to the terms of the Award agreement governing the Option, which shall
comply with the following provisions in addition to those applicable to Options:
(A)    An SAR granted in connection with an Option shall be exercisable only at
such time or times and only to the extent that the related Option is exercisable
and shall not be transferable except to the extent that the related Option is
transferable.
(B)    Upon the exercise of an SAR related to an Option, a Participant shall be
entitled to receive payment from the Company of an amount determined by
multiplying:
(1)    the difference obtained by subtracting the Exercise Price with respect to
a share of Stock specified in the related Option from the Fair Market Value of a
share of Stock on the date of exercise of the SAR, by
(2)    the number of shares as to which that SAR has been exercised.
(iii)    Right Without Option. An SAR granted independent of an Option shall be
exercisable as determined by the Committee and set forth in the Award agreement
governing the SAR, which Award agreement shall comply with the following
provisions:
(A)    Each Award agreement shall state the total number of shares of Stock to
which the SAR relates.


10



--------------------------------------------------------------------------------




(B)    Each Award agreement shall state the time or periods in which the right
to exercise the SAR or a portion thereof shall vest and the number of shares of
Stock for which the right to exercise the SAR shall vest at each such time or
period.
(C)    Each Award agreement shall state the date at which the SARs shall expire
if not previously exercised.
(D)    Each SAR shall entitle a Participant, upon exercise thereof, to receive
payment of an amount determined by multiplying:
(1)    the difference obtained by subtracting the Fair Market Value of a share
of Stock on the date of grant of the SAR from the Fair Market Value of a share
of Stock on the date of exercise of that SAR, by
(2)    the number of shares as to which the SAR has been exercised.
(iv)    Terms. Except as otherwise provided herein, the Committee shall
determine at the date of grant or thereafter, the time or times at which and the
circumstances under which an SAR may be exercised in whole or in part (including
based on achievement of performance goals and/or future service requirements),
the method of exercise, method of settlement, form of consideration payable in
settlement, method by or forms in which Stock will be delivered or deemed to be
delivered to Participants, whether or not an SAR shall be in tandem or in
combination with any other Award, and any other terms and conditions of any SAR.
SARs may be either freestanding or in tandem with other Awards. The Award
Agreement governing each SAR shall set forth the last date that the SAR may be
exercised (the “SAR Expiration Date”), and may provide (A) for the automatic
exercise of such SAR on the SAR Expiration Date if the exercise price per share
of the Stock under the SAR is less than the Fair Market Value per share of the
Stock on the SAR Expiration Date and the Participant has not previously
exercised such SAR, or (B) that in the event trading in the Stock is prohibited
by applicable law, the term of the SAR shall automatically be extended until the
date that is 30 days after such prohibition is lifted, to the extent that such
extension does not cause the Participant to become subject to taxation under the
Nonqualified Deferred Compensation Plan Rules.
(v)    Service Providers to Parents. To the extent an SAR is granted to an
Eligible Person who is an employee or service provider to any Parent of the
Company, such SAR is intended to be designed in a manner that is intended to
comply with the Nonqualified Deferred Compensation Rules.
(d)    Restricted Stock. The Committee is authorized to grant Restricted Stock
to Eligible Persons on the following terms and conditions:
(i)    Grant and Restrictions. Restricted Stock shall be subject to such
restrictions on transferability, risk of forfeiture and other restrictions, if
any, as the Committee may impose, which restrictions may lapse separately or in
combination at such times, under such circumstances (including based on
achievement of performance goals and/or future service


11



--------------------------------------------------------------------------------




requirements), in such installments or otherwise, as the Committee may determine
at the date of grant or thereafter. During the restricted period applicable to
the Restricted Stock, the Restricted Stock may not be sold, transferred,
pledged, hedged, hypothecated, margined or otherwise encumbered by the
Participant.
(ii)    Certificates for Stock. Restricted Stock granted under this Plan may be
evidenced in such manner as the Committee shall determine. If certificates
representing Restricted Stock are registered in the name of the Participant, the
Committee may require that such certificates bear an appropriate legend
referring to the terms, conditions and restrictions applicable to such
Restricted Stock, that the Company retain physical possession of the
certificates, and that the Participant deliver a stock power to the Company,
endorsed in blank, relating to the Restricted Stock.
(iii)    Dividends and Splits. As a condition to the grant of an Award of
Restricted Stock, the Committee may require or permit a Participant to elect
that any cash dividends paid on a share of Restricted Stock be automatically
reinvested in additional shares of Restricted Stock, applied to the purchase of
additional Awards under this Plan or deferred without interest to the date of
vesting of the associated Award of Restricted Stock; provided, that, to the
extent applicable, any such election will be made in a manner intended to comply
with the Nonqualified Deferred Compensation Rules. Unless otherwise determined
by the Committee, Stock distributed in connection with a Stock split or Stock
dividend, and other property (other than cash) distributed as a dividend, shall
be subject to restrictions and a risk of forfeiture to the same extent as the
Restricted Stock with respect to which such Stock or other property has been
distributed.
(e)    Restricted Stock Units. The Committee is authorized to grant Restricted
Stock Units, which are rights to receive Stock or cash (or a combination
thereof) at the end of a specified deferral period (which may or may not be
coterminous with the vesting schedule of the Award), to Eligible Persons,
subject to the following terms and conditions:
(i)    Award and Restrictions. Settlement of an Award of Restricted Stock Units
shall occur upon expiration of the deferral period specified for such Restricted
Stock Unit by the Committee (or, if permitted by the Committee, as elected by
the Participant). In addition, Restricted Stock Units shall be subject to such
restrictions (which may include a risk of forfeiture) as the Committee may
impose, if any, which restrictions may lapse at the expiration of the deferral
period or at earlier specified times (including based on achievement of
performance goals and/or future service requirements), separately or in
combination, in installments or otherwise, as the Committee may determine.
Restricted Stock Units shall be satisfied by the delivery of cash or Stock in
the amount equal to the Fair Market Value of the specified number of shares of
Stock covered by the Restricted Stock Units, or a combination thereof, as
determined by the Committee at the date of grant or thereafter.
(ii)    Dividend Equivalents. Dividend Equivalents may be granted in connection
with Restricted Stock Units. Unless otherwise determined by the Committee at
date of grant, Dividend Equivalents on the specified number of shares of Stock
covered by an Award of Restricted Stock Units shall be either (A) paid with
respect to such Restricted Stock Units on the dividend payment date in cash or
in shares of unrestricted Stock having a Fair Market Value equal


12



--------------------------------------------------------------------------------




to the amount of such dividends, or (B) deferred with respect to such Restricted
Stock Units and the amount or value thereof automatically deemed reinvested in
additional Restricted Stock Units other Awards or other investment vehicles, as
the Committee shall determine or permit the Participant to elect (in a manner,
to the extent applicable, that complies with the Nonqualified Deferred
Compensation Rules).
(f)    Bonus Stock and Awards in Lieu of Obligations. The Committee is
authorized to grant Stock as a bonus, or to grant Stock or other Awards in lieu
of obligations to pay cash or deliver other property under this Plan or under
other plans or compensatory arrangements, provided that, in the case of
Participants subject to section 16 of the Exchange Act, the amount of such
grants remains within the discretion of the Committee to the extent necessary to
ensure that acquisitions of Stock or other Awards are exempt from liability
under section 16(b) of the Exchange Act. Stock or Awards granted hereunder shall
be subject to such other terms as shall be determined by the Committee. In the
case of any grant of Stock to an officer of the Company or any of its
Subsidiaries or Parents in lieu of salary or other cash compensation, the number
of shares granted in place of such compensation shall be reasonable, as
determined by the Committee.
(g)    Dividend Equivalents. The Committee is authorized to grant Dividend
Equivalents to a Participant, entitling the Participant to receive cash, Stock,
other Awards, or other property equal in value to dividends paid with respect to
a specified number of shares of Stock, or other periodic payments. Dividend
Equivalents may be awarded on a free-standing basis or in connection with
another Award. The Committee may provide that Dividend Equivalents shall be paid
or distributed when accrued or shall be deemed to have been reinvested in
additional Stock, Awards, or other investment vehicles, and subject to such
restrictions on transferability and risks of forfeiture, as the Committee may
specify.
(h)    Other Stock-Based Awards. The Committee is authorized, subject to
limitations under applicable law, to grant to Participants such other Awards
that may be denominated or payable in, valued in whole or in part by reference
to, or otherwise based on, or related to, Stock, as deemed by the Committee to
be consistent with the purposes of this Plan, including without limitation
convertible or exchangeable debt securities, other rights convertible or
exchangeable into Stock, purchase rights for Stock, Awards with value and
payment contingent upon performance of the Company or any other factors
designated by the Committee, and Awards valued by reference to the book value of
Stock or the value of securities of or the performance of specified Subsidiaries
of the Company. The Committee shall determine the terms and conditions of such
Other Stock-Based Awards. Stock delivered pursuant to an Award in the nature of
a purchase right granted under this Section 6(h) shall be purchased for such
consideration, paid for at such times, by such methods, and in such forms,
including, without limitation, cash, Stock, other Awards, or other property, as
the Committee shall determine. Cash awards, as an element of or supplement to
any other Award under this Plan, may also be granted pursuant to this Section
6(h).
(i)    Performance Awards. The Committee is authorized to designate any of the
Awards granted under the foregoing provisions of this Section 6 as Performance
Awards. The Committee may use such business criteria and other measures of
performance as it may deem appropriate in establishing any performance goals
applicable to a Performance Award, and may


13



--------------------------------------------------------------------------------




exercise its discretion to reduce or increase the amounts payable under any
Performance Award. Performance goals may differ for Performance Awards granted
to any one Participant or to different Participants. The performance period
applicable to any Performance Award shall be set by the Committee in its
discretion but shall not exceed ten years.
7.    Certain Provisions Applicable to Awards.
(a)    Termination of Employment. Except as provided herein, the treatment of an
Award upon a termination of employment or any other service relationship by and
between a Participant and the Company or any Subsidiary or Parent shall be
specified in the agreement controlling such Award.
(b)    Stand-Alone, Additional, Tandem, and Substitute Awards. Awards granted
under this Plan may, in the discretion of the Committee, be granted either alone
or in addition to, in tandem with, or in substitution or exchange for, any other
Award or any award granted under another plan of the Company, or any of its
Subsidiaries or Parents, or of any business entity to be acquired by the Company
or any of its Subsidiaries, or any other right of an Eligible Person to receive
payment from the Company or any of its Subsidiaries or Parents. Such additional,
tandem and substitute or exchange Awards may be granted at any time. If an Award
is granted in substitution or exchange for another Award, the Committee shall
require the surrender of such other Award in consideration for the grant of the
new Award. Awards under this Plan may be granted in lieu of cash compensation,
including in lieu of cash amounts payable under other plans of the Company or
any of its Subsidiaries or Parents, in which the value of Stock subject to the
Award is equivalent in value to the cash compensation. Awards granted pursuant
to the preceding sentence are intended to be designed, awarded and settled in a
manner that does not result in additional taxes under the Nonqualified Deferred
Compensation Rules.
(c)    Term of Awards. Except as specified herein, the term of each Award shall
be for such period as may be determined by the Committee; provided, that in no
event shall the term of any Option or SAR exceed a period of ten years (or such
shorter term as may be required in respect of an ISO under section 422 of the
Code).
(d)    Form and Timing of Payment under Awards; Deferrals. Subject to the terms
of this Plan and any applicable Award agreement, payments to be made by the
Company or any of its Subsidiaries or Parents upon the exercise of an Option or
other Award or settlement of an Award may be made in such forms as the Committee
shall determine, including without limitation cash, Stock, other Awards or other
property, and may be made in a single payment or transfer, in installments, or
on a deferred basis; provided, however, that any such deferred payment will be
set forth in the agreement evidencing such Award and/or otherwise made in a
manner that is intended not to result in additional taxes under the Nonqualified
Deferred Compensation Rules. Except as otherwise provided herein, the settlement
of any Award may be accelerated, and cash paid in lieu of Stock in connection
with such settlement, in the discretion of the Committee or upon occurrence of
one or more specified events (in addition to a Change in Control). Installment
or deferred payments may be required by the Committee (subject to Section 9(c)
of this Plan, including the consent provisions thereof in the case of any
deferral of an outstanding Award not provided for in the original Award
agreement) or permitted at the election of the Participant on terms and
conditions


14



--------------------------------------------------------------------------------




established by the Committee and intended to be in compliance with the
Nonqualified Deferred Compensation Rules. Payments may include, without
limitation, provisions for the payment or crediting of reasonable interest on
installment or deferred payments or the grant or crediting of Dividend
Equivalents or other amounts in respect of installment or deferred payments
denominated in Stock. Any deferral shall only be allowed as is provided in a
separate deferred compensation plan adopted by the Company and shall be made
with the intent to comply with the Nonqualified Deferred Compensation Rules.
This Plan shall not constitute an “employee benefit plan” for purposes of
section 3(3) of the Employee Retirement Income Security Act of 1974, as amended.
(e)    Exemptions from Section 16(b) Liability. It is the intent of the Company
that the grant of any Awards to or other transaction by a Participant who is
subject to section 16 of the Exchange Act shall be exempt from such section
pursuant to an applicable exemption (except for transactions acknowledged in
writing to be non-exempt by such Participant). Accordingly, if any provision of
this Plan or any Award agreement does not comply with the requirements of Rule
16b-3 as then applicable to any such transaction, such provision shall be
construed or deemed amended to the extent necessary to conform to the applicable
requirements of Rule 16b-3 so that such Participant shall avoid liability under
section 16(b) of the Exchange Act.
(f)    Restrictive Covenants. Each Participant to whom an Award is granted under
the Plan may be required to agree in writing, as a condition to the granting of
such Award, to comply with certain non-competition, non-solicitation,
confidentiality, or other restrictive covenants that are contained in the Award
Agreement applicable to such Award or otherwise applicable to the Participant
(a “Restrictive Covenant Agreement”); provided, however, to the extent a legally
binding right to an Award within the meaning of the Nonqualified Deferred
Compensation Rules is created with respect to a Participant, such Restrictive
Covenant Agreement must be entered into by such Participant within 30 days
following the creation of such legally binding right.
8.    Subdivision or Consolidation; Recapitalization; Change in Control;
Reorganization.
(a)    Existence of Plans and Awards. The existence of this Plan and the Awards
granted hereunder shall not affect in any way the right or power of the Board,
Committee or the stockholders of the Company to make or authorize any
adjustment, recapitalization, reorganization or other change in the Company’s
capital structure or its business, any merger or consolidation of the Company,
any issue of debt or equity securities ahead of or affecting Stock or the rights
thereof, the dissolution or liquidation of the Company or any sale, lease,
exchange or other disposition of all or any part of its assets or business or
any other corporate act or proceeding. In no event will any action taken by the
Committee pursuant to this Section 8 result in the creation of deferred
compensation within the meaning of the Nonqualified Deferred Compensation Plan
Rules.
(b)    Subdivision or Consolidation of Shares. The terms of an Award and the
number of shares of Stock authorized pursuant to Section 4 for issuance under
the Plan shall be subject to adjustment from time to time, in accordance with
the following provisions:
(i)    If at any time, or from time to time, the Company shall subdivide as a
whole (by reclassification, by a Stock split, by the issuance of a distribution
on Stock payable in


15



--------------------------------------------------------------------------------




Stock, or otherwise) the number of shares of Stock then outstanding into a
greater number of shares of Stock, then, (A)%8. the maximum number of shares of
Stock available for the Plan or in connection with Awards as provided in Section
4 shall be increased proportionately, and the kind of shares or other securities
available for the Plan shall be appropriately adjusted, (B)%8. the number of
shares of Stock (or other kind of shares or securities) that may be acquired
under any then outstanding Award shall be increased proportionately, and %8.(C)
the price (including the exercise price) for each share of Stock (or other kind
of shares or securities) subject to then outstanding Awards shall be reduced
proportionately, without changing the aggregate purchase price or value as to
which outstanding Awards remain exercisable or subject to restrictions.
(ii)    If at any time, or from time to time, the Company shall consolidate as a
whole (by reclassification, by reverse Stock split, or otherwise) the number of
shares of Stock then outstanding into a lesser number of shares of Stock, (A)%8.
the maximum number of shares of Stock for the Plan or available in connection
with Awards as provided in Section 4 shall be decreased proportionately, and the
kind of shares or other securities available for the Plan shall be appropriately
adjusted, (B)%8. the number of shares of Stock (or other kind of shares or
securities) that may be acquired under any then outstanding Award shall be
decreased proportionately, and (C)%8. the price (including the exercise price)
for each share of Stock (or other kind of shares or securities) subject to then
outstanding Awards shall be increased proportionately, without changing the
aggregate purchase price or value as to which outstanding Awards remain
exercisable or subject to restrictions.
(iii)    Whenever the number of shares of Stock subject to outstanding Awards
and the price for each share of Stock subject to outstanding Awards are required
to be adjusted as provided in this Section 8(b), the Committee shall promptly
prepare a notice setting forth, in reasonable detail, the event requiring
adjustment, the amount of the adjustment, the method by which such adjustment
was calculated, and the change in price and the number of shares of Stock, other
securities, cash, or property purchasable subject to each Award after giving
effect to the adjustments. The Committee shall promptly provide each affected
Participant with such notice.
(iv)    Adjustments under Sections 8(b)(i) and (ii) shall be made by the
Committee, and its determination as to what adjustments shall be made and the
extent thereof shall be final, binding, and conclusive. No fractional interest
shall be issued under the Plan on account of any such adjustments.
(c)    Corporate Recapitalization. If the Company recapitalizes, reclassifies
its capital stock, or otherwise changes its capital structure (a
“recapitalization”) without the occurrence of a Change in Control, the number
and class of shares of Stock covered by an Option or an SAR theretofore granted
shall be adjusted so that such Option or SAR shall thereafter cover the number
and class of shares of stock and securities to which the holder would have been
entitled pursuant to the terms of the recapitalization if, immediately prior to
the recapitalization, the holder had been the holder of record of the number of
shares of Stock then covered by such Option or SAR and the share limitations
provided in Sections 4 and 5 shall be adjusted in a manner consistent with the
recapitalization and the exercise prices and grant prices of such Awards shall,
to the extent applicable, be adjusted accordingly.


16



--------------------------------------------------------------------------------




(d)    Additional Issuances. Except as hereinbefore expressly provided, the
issuance by the Company of shares of stock of any class or securities
convertible into shares of stock of any class, for cash, property, labor or
services, upon direct sale, upon the exercise of rights or warrants to subscribe
therefor, or upon conversion of shares or obligations of the Company convertible
into such shares or other securities, and in any case whether or not for fair
value, shall not affect, and no adjustment by reason thereof shall be made with
respect to, the number of shares of Stock subject to Awards theretofore granted
or the purchase price per share, if applicable.
(e)    Change in Control. Upon a Change in Control the Committee, acting in its
sole discretion without the consent or approval of any holder, shall affect one
or more of the following alternatives, which may vary among individual holders
and which may vary among Options or SARs (collectively “Grants”) held by any
individual holder: (i) accelerate the time at which Grants then outstanding may
be exercised so that such Grants may be exercised in full for a limited period
of time on or before a specified date (before or after such Change in Control)
fixed by the Committee, after which specified date all unexercised Grants and
all rights of holders thereunder shall terminate, (ii) require the mandatory
surrender to the Company by selected holders of some or all of the outstanding
Grants held by such holders (irrespective of whether such Grants are then
exercisable under the provisions of this Plan) as of a date, before or after
such Change in Control, specified by the Committee, in which event the Committee
shall thereupon cancel such Grants and pay to each holder an amount of cash (or
other consideration including securities or other property) per share equal to
the excess, if any, of the amount calculated in Section 8(f) (the “Change in
Control Price”) of the shares subject to such Grants over the exercise price(s)
under such Grants for such shares (except that to the extent the exercise price
under any such Grant is equal to or exceeds the Change in Control Price, in
which case no amount shall be payable with respect to such Grant), or (iii) make
such adjustments to Grants then outstanding as the Committee deems appropriate
to reflect such Change in Control; provided, however, that the Committee may
determine in its sole discretion that no adjustment is necessary to Grants then
outstanding; provided, further, however, that the right to make such adjustments
shall include, but not require or be limited to, the modification of Grants such
that the holder of the Grant shall be entitled to purchase or receive (in lieu
of the total number of shares of Stock as to which an Option or SAR is
exercisable (the “Total Shares”) or other consideration that the holder would
otherwise be entitled to purchase or receive under the Grant (the “Total
Consideration”)), the number of shares of stock, other securities, cash or
property to which the Total Consideration would have been entitled to in
connection with the Change in Control (A) (in the case of Options), at an
aggregate exercise price equal to the exercise price that would have been
payable if the Total Shares had been purchased upon the exercise of the Grant
immediately before the consummation of the Change in Control and (B) in the case
of SARs, if the SARs had been exercised immediately before the occurrence of the
Change in Control. Notwithstanding the foregoing, with respect to a Change in
Control that constitutes an “equity restructuring” that would be subject to a
compensation expense pursuant to Accounting Standards Codification Topic 718,
Compensation — Stock Compensation, or any successor accounting standard, the
provisions in Section 8(b) above shall control to the extent they are in
conflict with the discretionary provisions of this Section 8(e); provided,
however, that nothing in this Section 8(e) or in Section 8(b) above shall be
construed as providing any Participant or any beneficiary of an Award any rights
with respect to the “time value,” “economic opportunity” or “intrinsic value” of
an Award or limiting in


17



--------------------------------------------------------------------------------




any manner the Committee’s actions that may be taken with respect to an Award as
set forth in this Section 8(e) or in Section 8(b) above.
(f)    Change in Control Price. The “Change in Control Price” shall equal the
amount determined in the following clause (i), (ii), (iii), (iv) or (v),
whichever is applicable, as follows: (i) the price per share offered to holders
of Stock in any merger or consolidation, (ii) the per share Fair Market Value of
the Stock immediately before the Change in Control without regard to assets sold
in the Change in Control and assuming the Company has received the consideration
paid for the assets in the case of a sale of the assets, (iii) the amount
distributed per share of Stock in a dissolution transaction, (iv) the price per
share offered to holders of Stock in any tender offer or exchange offer whereby
a Change in Control takes place, or (v) if such Change in Control occurs other
than pursuant to a transaction described in clauses (i), (ii), (iii), or (iv) of
this Section 8(f), the Fair Market Value per share of the Stock that may
otherwise be obtained with respect to such Grants or to which such Grants track,
as determined by the Committee as of the date determined by the Committee to be
the date of cancellation and surrender of such Grants. In the event that the
consideration offered to stockholders of the Company in any transaction
described in this Section 8(f) or in Section 8(e) consists of anything other
than cash, the Committee shall determine the fair cash equivalent of the portion
of the consideration offered which is other than cash and such determination
shall be binding on all affected Participants to the extent applicable to Awards
held by such Participants.
(g)    Impact of Corporate Events on Awards Generally. In the event of a Change
in Control or changes in the outstanding Stock by reason of a recapitalization,
reorganization, merger, consolidation, combination, exchange or other relevant
change in capitalization occurring after the date of the grant of any Award and
not otherwise provided for by this Section 8, any outstanding Awards and any
Award agreements evidencing such Awards shall be subject to adjustment by the
Committee at its discretion, which adjustment may, in the Committee’s
discretion, be described in the Award agreement and may include, but not be
limited to, adjustments as to the number and price of shares of Stock or other
consideration subject to such Awards, accelerated vesting (in full or in part)
of such Awards, conversion of such Awards into awards denominated in the
securities or other interests of any successor Person, or the cash settlement of
such Awards in exchange for the cancellation thereof. In the event of any such
change in the outstanding Stock, the aggregate number of shares of Stock
available under this Plan may be appropriately adjusted by the Committee, whose
determination shall be conclusive.
9.    General Provisions.
(a)    Transferability.
(i)    Permitted Transferees. The Committee may, in its discretion, permit a
Participant to transfer all or any portion of any Award, or authorize all or a
portion of an Option or SAR to be granted to an Eligible Person to be on terms
which permit transfer by such Participant; provided that, in either case the
transferee or transferees must be any child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, former spouse, sibling, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law, or
sister-in-law, including adoptive relationships, in each case with respect to
the Participant, an individual sharing the Participant’s


18



--------------------------------------------------------------------------------




household (other than a tenant or employee of the Company), a trust in which any
of the foregoing individuals have more than fifty percent of the beneficial
interest, a foundation in which any of the foregoing individuals (or the
Participant) control the management of assets, and any other entity in which any
of the foregoing individuals (or the Participant) own more than fifty percent of
the voting interests (collectively, “Permitted Transferees”); provided further
that, (X) there may be no consideration for any such transfer and (Y) subsequent
transfers of Awards transferred as provided above shall be prohibited except
subsequent transfers back to the original holder of the Awards and transfers to
other Permitted Transferees of the original holder. Agreements evidencing Awards
with respect to which such transferability is authorized at the time of grant
must be approved by the Committee, and must expressly provide for
transferability in a manner consistent with this Section 9(a)(i).
(ii)    Domestic Relations Orders. An Award may be transferred, to a Permitted
Transferee, pursuant to a domestic relations order entered or approved by a
court of competent jurisdiction upon delivery to the Company of written notice
of such transfer and a certified copy of such order.
(iii)    Other Transfers. Except as expressly permitted by Sections 9(a)(i) and
9(a)(ii), Awards shall not be transferable other than by will or the laws of
descent and distribution. Notwithstanding anything to the contrary in this
Section 9, an Incentive Stock Option shall not be transferable other than by
will or the laws of descent and distribution.
(iv)    Effect of Transfer. Following the transfer of any Award as contemplated
by Sections 9(a)(i), 9(a)(ii) and 9(a)(iii), (A) such Award shall continue to be
subject to the same terms and conditions as were applicable immediately prior to
transfer, provided that the term “Participant” shall be deemed to refer to the
Permitted Transferee, the recipient under a qualified domestic relations order,
or the estate or heirs of a deceased Participant or other transferee, as
applicable, to the extent appropriate to enable the Participant to exercise the
transferred Award in accordance with the terms of this Plan and applicable law
and (B) the provisions of the Award relating to exercisability shall continue to
be applied with respect to the original Participant and, following the
occurrence of any applicable events described therein the Awards shall be
exercisable by the Permitted Transferee, the recipient under a qualified
domestic relations order, or the estate or heirs of a deceased Participant, as
applicable, only to the extent and for the periods that would have been
applicable in the absence of the transfer.
(v)    Procedures and Restrictions. Any Participant desiring to transfer an
Award as permitted under Sections 9(a)(i), 9(a)(ii) or 9(a)(iii) shall make
application therefor in the manner and time specified by the Committee and shall
comply with such other requirements as the Committee may require to assure
compliance with all applicable securities laws. The Committee shall not give
permission for such a transfer if (A) it would give rise to short swing
liability under section 16(b) of the Exchange Act or (B) it may not be made in
compliance with all applicable federal, state and foreign securities laws.
(vi)    Registration. To the extent the issuance to any Permitted Transferee of
any shares of Stock issuable pursuant to Awards transferred as permitted in this
Section 9(a) is not registered pursuant to the effective registration statement
of the Company generally covering


19



--------------------------------------------------------------------------------




the shares to be issued pursuant to this Plan to initial holders of Awards, the
Company shall not have any obligation to register the issuance of any such
shares of Stock to any such transferee.
(b)    Taxes. The Company and any of its Subsidiaries or Parents are authorized
to withhold from any Award granted, or any payment relating to an Award under
this Plan, including from a distribution of Stock, amounts of withholding and
other taxes due or potentially payable in connection with any transaction
involving an Award, and to take such other action as the Committee may deem
advisable to enable the Company and Participants to satisfy obligations for the
payment of withholding taxes and other tax obligations relating to any Award.
This authority shall include authority to withhold or receive Stock or other
property and to make cash payments in respect thereof in satisfaction of a
Participant’s tax obligations, either on a mandatory or elective basis in the
discretion of the Committee. Notwithstanding the foregoing, the Company and its
Affiliates may, in its sole discretion and in satisfaction of the foregoing
requirement, withhold or permit the Participant to elect to have the Company
withhold a sufficient number of shares of Stock that are otherwise issuable to
the Participant pursuant to an Award (or allow the surrender of shares of Stock
by the Participant to the Company). The number of shares of Stock that may be so
withheld or surrendered shall be limited to the number of shares of Stock that
have a Fair Market Value on the date of withholding or repurchase equal to the
aggregate amount of such liabilities based on the applicable minimum statutory
withholding rates for U.S. federal, state, local or non-U.S. income and social
insurance taxes and payroll taxes, as determined by the Committee.
(c)    Changes to this Plan and Awards. The Committee may amend, alter, suspend,
discontinue or terminate this Plan or the Committee’s authority to grant Awards
under this Plan without the consent of stockholders or Participants, except that
any amendment or alteration to this Plan, including any increase in any share
limitation, shall be subject to the approval of the Company’s stockholders not
later than the annual meeting next following such Committee action if such
stockholder approval is required by any federal or state law or regulation or
the rules of any stock exchange or automated quotation system on which the Stock
may then be listed or quoted, and the Committee may otherwise, in its
discretion, determine to submit other such changes to this Plan to stockholders
for approval; provided, that, without the consent of an affected Participant, no
such Committee action may materially and adversely affect the rights of such
Participant under any previously granted and outstanding Award. The Committee
may waive any conditions or rights under, or amend, alter, suspend, discontinue
or terminate any Award theretofore granted and any Award agreement relating
thereto, except as otherwise provided in this Plan; provided, however, that,
without the consent of an affected Participant, no such Committee action may
materially and adversely affect the rights of such Participant under such Award.
For purposes of clarity, any adjustments made to Awards pursuant to Section 8
will be deemed not to materially and adversely affect the rights of any
Participant under any previously granted and outstanding Award and therefore may
be made without the consent of affected Participants.
(d)    Limitation on Rights Conferred under Plan. Neither this Plan nor any
action taken hereunder shall be construed as (i) giving any Eligible Person or
Participant the right to continue as an Eligible Person or Participant or in the
employ or service of the Company or any of its Subsidiaries or Parents, (ii)
interfering in any way with the right of the Company or any of its Subsidiaries
or Parents to terminate any Eligible Person’s or Participant’s employment or
service


20



--------------------------------------------------------------------------------




relationship at any time, (iii) giving an Eligible Person or Participant any
claim to be granted any Award under this Plan or to be treated uniformly with
other Participants and/or employees and/or other service providers, or
(iv) conferring on a Participant any of the rights of a stockholder of the
Company unless and until the Participant is duly issued or transferred shares of
Stock in accordance with the terms of an Award.
(e)    Unfunded Status of Awards. This Plan is intended to constitute an
“unfunded” plan for certain incentive awards.
(f)    Non-exclusivity of this Plan. Neither the adoption of this Plan by the
Board nor its submission to the stockholders of the Company for approval shall
be construed as creating any limitations on the power of the Board or a
committee thereof to adopt such other incentive arrangements as it may deem
desirable. Nothing contained in this Plan shall be construed to prevent the
Company or any of its Subsidiaries or Parents from taking any corporate action
which is deemed by the Company or such Subsidiary or Parent to be appropriate or
in its best interest, whether or not such action would have an adverse effect on
this Plan or any Award made under this Plan. No employee, beneficiary or other
person shall have any claim against the Company or any of its Subsidiaries or
Parents as a result of any such action.
(g)    Fractional Shares. No fractional shares of Stock shall be issued or
delivered pursuant to this Plan or any Award. The Committee shall determine
whether cash, other Awards or other property shall be issued or paid in lieu of
such fractional shares or whether such fractional shares or any rights thereto
shall be forfeited or otherwise eliminated.
(h)    Severability. If any provision of this Plan is held to be illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining provisions hereof, but such provision shall be fully severable and the
Plan shall be construed and enforced as if the illegal or invalid provision had
never been included herein. If any of the terms or provisions of this Plan or
any Award agreement conflict with the requirements of Rule 16b-3 (as those terms
or provisions are applied to Eligible Persons who are subject to section 16(b)
of the Exchange Act) or section 422 of the Code (with respect to Incentive Stock
Options), then those conflicting terms or provisions shall be deemed inoperative
to the extent they so conflict with the requirements of Rule 16b-3 (unless the
Board or the Committee, as appropriate, has expressly determined that the Plan
or such Award should not comply with Rule 16b-3) or section 422 of the Code.
With respect to Incentive Stock Options, if this Plan does not contain any
provision required to be included herein under section 422 of the Code, that
provision shall be deemed to be incorporated herein with the same force and
effect as if that provision had been set out at length herein; provided,
further, that, to the extent any Option that is intended to qualify as an
Incentive Stock Option cannot so qualify, that Option (to that extent) shall be
deemed an Option not subject to section 422 of the Code for all purposes of the
Plan.
(i)    Governing Law. All questions arising with respect to the provisions of
the Plan and Awards shall be determined by application of the laws of the State
of Delaware, without giving effect to any conflict of law provisions thereof,
except to the extent Delaware law is preempted by federal law. The obligation of
the Company to sell and deliver Stock hereunder is subject to


21



--------------------------------------------------------------------------------




applicable federal and state laws and to the approval of any governmental
authority required in connection with the authorization, issuance, sale, or
delivery of such Stock.
(j)    Conditions to Delivery of Stock. Nothing herein or in any Award granted
hereunder or any Award agreement shall require the Company to issue any shares
with respect to any Award if that issuance would, in the opinion of counsel for
the Company, constitute a violation of the Securities Act or any similar or
superseding statute or statutes, any other applicable statute or regulation, or
the rules of any applicable securities exchange or securities association, as
then in effect. At the time of any exercise of an Option or Stock Appreciation
Right, or at the time of any grant of a Restricted Stock, Restricted Stock Unit,
or other Award the Company may, as a condition precedent to the exercise of such
Option or Stock Appreciation Right or settlement of any Restricted Stock,
Restricted Stock Unit or other Award, require from the Participant (or in the
event of his or her death, his or her legal representatives, heirs, legatees, or
distributees) such written representations, if any, concerning the holder’s
intentions with regard to the retention or disposition of the shares of Stock
being acquired pursuant to the Award and such written covenants and agreements,
if any, as to the manner of disposal of such shares as, in the opinion of
counsel to the Company, may be necessary to ensure that any disposition by that
holder (or in the event of the holder’s death, his or her legal representatives,
heirs, legatees, or distributees) will not involve a violation of the Securities
Act or any similar or superseding statute or statutes, any other applicable
state or federal statute or regulation, or any rule of any applicable securities
exchange or securities association, as then in effect. No Option or Stock
Appreciation Right shall be exercisable and no settlement of any Restricted
Stock or Restricted Stock Unit shall occur with respect to a Participant unless
and until the holder thereof shall have paid cash or property to, or performed
services for, the Company or any of its Subsidiaries or Parents that the
Committee believes is equal to or greater in value than the par value of the
Stock subject to such Award.
(k)    Clawback. The Committee shall have the right to provide, in an Award
Agreement or otherwise, or to require a Participant to agree by separate written
or electronic instrument, that all Awards (including any proceeds, gains or
other economic benefit actually or constructively received by the Participant
upon any receipt or exercise of any Award or upon the receipt or resale of any
shares of Stock underlying the Award) shall be subject to the provisions of any
clawback policy implemented by the Company, including, without limitation, any
clawback policy adopted to comply with the requirements of applicable law,
including without limitation the Dodd Frank Wall Street Reform and Consumer
Protection Act and any rules or regulations promulgated thereunder, to the
extent set forth in such clawback policy and/or in the applicable Award
Agreement.
(l)    Section 409A of the Code. In the event that any Award granted pursuant to
this Plan provides for a deferral of compensation within the meaning of the
Nonqualified Deferred Compensation Rules, it is the general intention, but not
the obligation, of the Company to design such Award to comply with the
Nonqualified Deferred Compensation Rules and such Award should be interpreted
accordingly. Notwithstanding any provision in the Plan or an Award agreement to
the contrary, if any payment or benefit provided for under an Award would be
subject to additional taxes and interest under section 409A of the Code if the
Participant’s receipt of such payment or benefit is not delayed in accordance
with the requirements of section 409A(a)(2)(B)(i) of the Code,


22



--------------------------------------------------------------------------------




then such payment or benefit shall not be provided to the Participant (or the
Participant’s estate, if applicable) until the earlier of (i) the date of the
Participant’s death or (ii) the date that is six months after the date of the
Participant’s “separation from service” with the Company within the meaning of
the Nonqualified Deferred Compensation Rules.
(m)    Plan Effective Date and Term. No Awards may be granted under this Plan on
and after May 22, 2029. However, any Award granted prior to such termination (or
any earlier termination pursuant), and the authority of the Board or Committee
to amend, alter, adjust, suspend, discontinue, or terminate any such Award or to
waive any conditions or rights under such Award in accordance with the terms of
the Plan, shall extend beyond such termination until the final disposition of
such Award.






23

